 

Exhibit 10.6

 

INSPIRED ENTERTAINMENT, INC. 

2018 OMNIBUS INCENTIVE PLAN



 

1.             Purpose. The purpose of the Inspired Entertainment, Inc. 2018
Omnibus Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, managers, employees, consultants and advisors of the
Company and its Affiliates can acquire and maintain an equity interest in the
Company, or be paid incentive compensation, which may (but need not) be measured
by reference to the value of Common Shares, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s stockholders.

 

2.             Definitions. The following definitions shall be applicable
throughout this Plan:

 

(a)          “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest as determined by the
Committee in its discretion. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any person or entity, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity, whether through the ownership of voting or other securities,
by contract or otherwise.

 

(b)          “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit and Stock Bonus Award granted under this Plan.

 

(c)          “Award Agreement” means an agreement made and delivered in
accordance with Section 14(a) of this Plan evidencing the grant of an Award
hereunder.

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)         “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in New York City are authorized or obligated
by federal law or executive order to be closed.

 



 

 

 

(f)          “Cause” shall have the meaning set forth in the applicable Award
Agreement or Participant Agreement, provided that if the applicable Award
Agreement or Participant Agreement does not contain such a definition, “Cause”
shall mean, (1) the Participant’s plea of nolo contendere to, conviction of or
indictment for, any crime (whether or not involving the Company or its
Affiliates) (i) constituting a felony or (ii) that has, or could reasonably be
expected to result in, an adverse impact on the performance of the Participant’s
duties to the Company or an Affiliate, or otherwise has, or could reasonably be
expected to result in, an adverse impact on the business or reputation of the
Company or its Affiliates, (2) conduct of the Participant, in connection with
his or her employment or service, that has resulted, or could reasonably be
expected to result, in material injury to the business or reputation of the
Company or its Affiliates, (3) any material violation of the Award Agreement,
the Participant Agreement, or any policies of the Company or an Affiliate,
including, but not limited to, the Inspired Entertainment, Inc. Code of Ethics,
those policies relating to sexual harassment or the disclosure or misuse of
confidential information, or those policies set forth in the manuals or
statements of policy of the Company or Affiliate; (4) the Participant’s act(s)
of gross negligence or willful misconduct in the course of his or her employment
or service with the Company or Affiliate; (5) misappropriation by the
Participant of any assets or business opportunities of the Company or its
Affiliates; (6) embezzlement or fraud committed by the Participant, at the
Participant’s direction, or with the Participant’s prior actual knowledge; or
(7) willful neglect in the performance of the Participant’s duties for the
Company or Affiliate or willful or repeated failure or refusal to perform such
duties. If, subsequent to the termination of a Participant for any reason other
than by the Company or Affiliate for Cause, it is discovered that the
Participant’s employment or service could have been terminated for Cause, such
Participant’s employment or service shall, at the discretion of the Committee,
be deemed to have been terminated by the Company or Affiliate for Cause for all
purposes under the Plan, and the Participant shall be required to repay to the
Company all amounts received by him or her in respect of any Award following
such termination that would have been forfeited under the Plan had such
termination been by the Company or Affiliate for Cause.

 

(g)          “Change in Control” shall, in the case of a particular Award,
unless the applicable Award Agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:

 

(i)         A change in ownership or control of the Company affected through a
transaction or series of transactions (other than an offering of Common Shares
to the general public through a registration statement filed with the Securities
and Exchange Commission or similar non-U.S. regulatory agency or pursuant to a
Non-Control Transaction) whereby any “person” (as defined in Section 3(a)(9) of
the Exchange Act) or any two or more persons deemed to be one “person” (as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company
or any of its Affiliates, an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates (or its related trust), or any underwriter
temporarily holding securities pursuant to an offering of such securities,
directly or indirectly acquire “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
securities eligible to vote in the election of the Board (the “Company Voting
Securities”);

 

(ii)        The date, within any consecutive twenty-four (24) month period
commencing on or after the Effective Date, upon which individuals who constitute
the Board as of the Effective Date (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the Effective Date whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including, but not limited
to, a consent solicitation) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board;

 



2 

 

 

(iii)       The consummation of a merger, consolidation, share exchange, or
similar form of corporate transaction involving the Company or any of its
Affiliates that requires the approval of the Company’s stockholders (whether for
such transaction, the issuance of securities in the transaction or otherwise) (a
“Reorganization”), unless immediately following such Reorganization (1) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to such Reorganization, (2) no person, other than an employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company (or its
related trust), is or becomes the beneficial owner, directly or indirectly, of
fifty percent (50%) or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, and (3) at least a majority of the
members of the board of directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, following the consummation of such
Reorganization are members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in clauses (1), (2), and (3) above shall be a “Non-Control Transaction”); or

 

(iv)       The sale or disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or to any two or
more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Company’s Affiliates.

 

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increase the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control shall then be deemed to
occur, and (y) with respect to the payment of any amount that constitutes a
deferral of compensation subject to Section 409A of the Code payable upon a
Change in Control, a Change in Control shall not be deemed to have occurred,
unless the Change in Control constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company under Section 409A(a)(2)(A)(v) of the Code.

 



3 

 

 

(h)         “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. References in this Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(i)           “Committee” means a committee of at least two people as the Board
may appoint to administer this Plan or, if no such committee has been appointed
by the Board, the Board. Unless altered by an action of the Board, the Committee
shall be the Compensation Committee of the Board.

 

(j)           “Common Shares” means the common stock, par value $0.0001 per
share, of the Company (and any stock or other securities into which such common
shares may be converted or into which they may be exchanged).

 

(k)          “Company” means Inspired Entertainment, Inc., and its successors
and assigns.

 

(l)           “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.

 

(m)         “Disability” means a “permanent and total” disability incurred by a
Participant while in the employ of the Company or an Affiliate. For this
purpose, a permanent and total disability shall mean that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

(n)         “Effective Date” means September 28, 2018, which is the date as of
which this Plan was adopted by the Board, subject to Section 3 of this Plan.

 

(o)         “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.

 

(p)         “Eligible Person” means any (i) individual employed by the Company
or an Affiliate; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director of
the Company or an Affiliate; or (iii) consultant or advisor to the Company or an
Affiliate, provided that if the Securities Act applies such persons must be
eligible to be offered securities registrable on Form S-8 under the Securities
Act.

 

(q)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any reference in this Plan to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 



4 

 

 

(r)          “Exercise Price” has the meaning given such term in Section 7(b) of
this Plan.

 

(s)          “Fair Market Value” means, as of any date when Common Shares are
listed on one or more national securities exchanges, the closing price reported
on the principal national securities exchange on which such Common Shares are
listed and traded on the Date of Grant or, if the closing price is not reported
on such date, the closing price reported on the most recent date prior to the
Date of Grant. If Common shares are not listed on a national securities
exchange, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable and in compliance with Code
Section 409A.

 

(t)          “Immediate Family Members” shall have the meaning set forth in
Section 14(b) of this Plan.

 

(u)          “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in this Plan.

 

(v)         “Indemnifiable Person” shall have the meaning set forth in Section
4(e) of this Plan.

 

(w)         “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

 

(x)          “Option” means an Award granted under Section 7 of this Plan.

 

(y)         “Option Period” has the meaning given such term in Section 7(c) of
this Plan.

 

(z)           “Participant” means an Eligible Person who has been selected by
the Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.

 

(aa)        “Participant Agreement” means an employment or other services
agreement between a Participant and the Company or an Affiliate that describes
the terms and conditions of such Participant’s employment or service with the
Company or an Affiliate and is in effect as of the date the Committee approves
the grant of the applicable Award to the Participant.

 

(bb)       “Performance Criteria” means any of the following factors: (i)
revenue; (ii) sales; (iii) profit (net profit, gross profit, operating profit,
economic profit, profit margins or other corporate profit measures); (iv)
earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures); (v) net income (before or after taxes, operating income or other
income measures); (vi) cash (cash flow, cash generation or other cash measures);
(vii) stock price or performance; (viii) total stockholder return (stock price
appreciation plus reinvested dividends divided by beginning share price); (ix)
economic value added; (x) return measures (including, but not limited to, return
on assets, capital, equity, investments or sales, and cash flow return on
assets, capital, equity, or sales); (xi) market share; (xii) improvements in
capital structure; (xiii) expenses (expense management, expense ratio, expense
efficiency ratios or other expense measures); (xiv) business expansion or
consolidation (acquisitions and divestitures); (xv) internal rate of return or
increase in net present value; (xvi) working capital targets relating to
inventory and/or accounts receivable; (xvii) inventory management; (xviii)
service or product delivery or quality; (xix) customer satisfaction; (xx)
employee retention; (xxi) safety standards; (xxii) productivity measures;
(xxiii) cost reduction measures; and/or (xxiv) strategic plan development and
implementation.

 



5 

 

 

(cc)        “Permitted Transferee” shall have the meaning set forth in Section
15(b) of this Plan.

 

(dd)       “Person” has the meaning given such term in the definition of “Change
in Control.”

 

(ee)       “Plan” means this Inspired Entertainment, Inc. 2018 Omnibus Incentive
Plan, as amended from time to time.

 

(ff)         “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

 

(gg)       “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Common Shares, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of this Plan.

 

(hh)       “Restricted Stock” means Common Shares, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.

 

(ii)          “SAR Period” has the meaning given such term in Section 8(c) of
this Plan.

 

(jj)         “Securities Act” means the Securities Act of 1933, as amended, and
any successor thereto. Reference in this Plan to any section of the Securities
Act shall be deemed to include any rules, regulations or other official
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.

 

(kk)        “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of this Plan which meets all of the requirements of Section
1.409A-1(b)(5)(i)(B) of the Treasury Regulations.

 

(ll)         “Stock Bonus Award” means an Award granted under Section 10 of this
Plan.

 



6 

 

 

(mm)      “Strike Price” means, except as otherwise provided by the Committee in
the case of Substitute Awards, (i) in the case of a SAR granted in tandem with
an Option, the Exercise Price of the related Option, or (ii) in the case of a
SAR granted independent of an Option, the Fair Market Value on the Date of
Grant.

 

(nn)       “Subsidiary” means, with respect to any specified Person:

 

(i)         any corporation, association or other business entity of which more
than 50% of the total voting power of shares of outstanding Company Voting
Securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(ii)        any partnership or limited liability company (or any comparable
foreign entity) (a) the sole general partner or managing member (or functional
equivalent thereof) or the managing general partner of which is such Person or
Subsidiary of such Person or (b) the only general partners or managing members
(or functional equivalents thereof) of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

(oo)       “Substitute Award” has the meaning given such term in Section 5(e).

 

(pp)       “Treasury Regulations” means any regulations, whether proposed,
temporary or final, promulgated by the U.S. Department of Treasury under the
Code, and any successor provisions.

 

3.             Effective Date; Duration. The Plan shall be effective as of the
Effective Date, subject to approval by the stockholders of the Company, which
approval shall be within twelve (12) months after the date this Plan is adopted
by the Board. The expiration date of this Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of this Plan shall continue to apply
to such Awards.

 

4.             Administration.

 

(a)          The Committee shall administer this Plan. To the extent required to
comply with the provisions of Rule 16b-3 promulgated under the Exchange Act (if
the Board is not acting as the Committee under this Plan), it is intended that
each member of the Committee shall, at the time he takes any action with respect
to an Award under this Plan, be an Eligible Director. However, the fact that a
Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under this Plan. The acts of a majority of the members present at any meeting at
which a quorum is present or acts approved in writing by a majority of the
Committee shall be deemed the acts of the Committee. Whether a quorum is present
shall be determined based on the Committee’s charter as approved by the Board.

 



7 

 

 

(b)         Subject to the provisions of this Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by this Plan and
its charter, to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Common
Shares to be covered by, or with respect to which payments, rights, or other
matters are to be calculated in connection with, Awards; (iv) determine the
terms and conditions of any Award, including, without limitation, vesting terms
and conditions for any Award hereunder which may include the achievement of any
Performance Criteria selected by the Committee; (v) determine whether, to what
extent, and under what circumstances Awards may be settled or exercised in cash,
Common Shares, other securities, other Awards or other property, or canceled,
forfeited, or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, Common
Shares, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be made; (vii) interpret, administer,
reconcile any inconsistency in, settle any controversy regarding, correct any
defect in and/or complete any omission in this Plan and any instrument or
agreement relating to, or Award granted under, this Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of this Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; (x) reprice existing Awards or to grant Awards in
connection with or in consideration of the cancellation of an outstanding Award
with a higher price; and (xi) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
this Plan.

 

(c)          The Committee may, by resolution, expressly delegate to a special
committee, consisting of one or more directors who may but need not be officers
of the Company, the authority, within specified parameters as to the number and
types of Awards, to (i) designate officers and/or employees of the Company or
any of its Affiliates to be recipients of Awards under this Plan, and (ii) to
determine the number of such Awards to be received by any such Participants;
provided, however, that such delegation of duties and responsibilities may not
be made with respect to grants of Awards to persons subject to Section 16 of the
Exchange Act. The acts of such delegates shall be treated as acts of the
Committee, and such delegates shall report regularly to the Board and the
Committee regarding the delegated duties and responsibilities and any Awards
granted.

 

(d)         Unless otherwise expressly provided in this Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
this Plan or any Award or any documents evidencing Awards granted pursuant to
this Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all persons or
entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.

 



8 

 

 

(e)          No member of the Board, the Committee, delegate of the Committee or
any employee, advisor or agent of the Company or the Board or the Committee
(each such person, an “Indemnifiable Person”) shall be liable for any action
taken or omitted to be taken or any determination made in good faith with
respect to this Plan or any Award hereunder. Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from (and the Company
shall pay or reimburse on demand for) any loss, cost, liability, or expense
(including court costs and attorneys’ fees) that may be imposed upon or incurred
by such Indemnifiable Person in connection with or resulting from any action,
suit or proceeding to which such Indemnifiable Person may be a party or in which
such Indemnifiable Person may be involved by reason of any action taken or
omitted to be taken under this Plan or any Award Agreement and against and from
any and all amounts paid by such Indemnifiable Person with the Company’s
approval, in settlement thereof, or paid by such Indemnifiable Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnifiable Person, provided, that the Company shall have the right, at its
own expense, to assume and defend any such action, suit or proceeding and once
the Company gives notice of its intent to assume the defense, the Company shall
have sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts or omissions of such Indemnifiable Person giving
rise to the indemnification claim resulted from such Indemnifiable Person’s bad
faith, fraud or willful criminal act or omission or that such right of
indemnification is otherwise prohibited by law or by the Company’s Certificate
of Incorporation or Bylaws. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which any such Indemnifiable
Person may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such Indemnifiable Persons or hold them harmless.

 

(f)          Notwithstanding anything to the contrary contained in this Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer this Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under this Plan.

 

5.            Grant of Awards; Shares Subject to this Plan; Limitations.

 

(a)          The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and/or Stock
Bonus Awards to one or more Eligible Persons. Subject to Section 12 of this
Plan, the Committee is authorized to deliver under this Plan an aggregate of
2,550,000 Common Shares. Notwithstanding the foregoing, a director of the
Company or an Affiliate who is not an employee of the Company or an Affiliate
may not be granted Awards denominated in Common Shares, the aggregate Date of
Grant Fair Market Value of which exceeds, in any calendar year, $250,000;
provided, that the foregoing limitation shall not apply to any Award made
pursuant to an election by a director to receive an Award in lieu of all or a
portion of the annual and/or committee retainers and annual meeting fee payable
to such director.

 

(b)         Common Shares underlying Awards under this Plan that are forfeited,
cancelled, expire unexercised, or are settled in cash shall be available again
for Awards under this Plan at the same ratio at which they were previously
granted. Notwithstanding the foregoing, the following Common Shares shall not be
available again for Awards under the Plan: (i) shares tendered or held back upon
the exercise of an Option or settlement of an Award to cover the Exercise Price
of an Award; (ii) shares that are used or withheld to satisfy tax withholding
obligations of the Participant; and (iii) shares subject to a Stock Appreciation
Right that are not issued in connection with the stock settlement of the SAR
upon exercise thereof.

 



9 

 

 

(c)          Awards that do not entitle the holder thereof to receive or
purchase Common Shares shall not be counted against the aggregate number of
Common Shares available for Awards under the Plan.

 

(d)         Common Shares delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or any combination
of the foregoing.

 

(e)          Subject to compliance with Section 1.409A-3(f) of the Treasury
Regulations, Awards may, in the sole discretion of the Committee, be granted
under this Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”). The number of Common Shares underlying
any Substitute Awards shall be counted against the aggregate number of Common
Shares available for Awards under this Plan; provided, however that Common
Shares issued under Substitute Awards granted in substitution for awards
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate shall not be counted against the aggregate number of Common
Shares available for Awards under the Plan.

 

6.             Eligibility. Participation shall be limited to Eligible Persons
who have entered into an Award Agreement or who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in this Plan.

 

7.            Options.

 

(a)          Generally. Each Option granted under this Plan shall be evidenced
by an Award Agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. All Options granted under this Plan shall be Nonqualified Stock
Options unless the applicable Award Agreement expressly states that the Option
is intended to be an Incentive Stock Option. Notwithstanding any designation of
an Option, to the extent that the aggregate Fair Market Value of Common Shares
with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company or any Subsidiary) exceeds $100,000, such excess
Options shall be treated as Nonqualified Stock Options. Incentive Stock Options
shall be granted only to Eligible Persons who are employees of the Company and
its Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless this Plan has been
approved by the stockholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under this Plan.

 



10 

 

 

(b)         Exercise Price. The exercise price (“Exercise Price”) per Common
Share for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant.

 

(c)         Vesting and Expiration. Options shall vest and become exercisable in
such manner and on such date or dates determined by the Committee and as set
forth in the applicable Award Agreement, and shall expire after such period, not
to exceed ten (10) years from the Date of Grant, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five (5) years from the Date of Grant in the case of an Incentive
Stock Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; and, provided, further, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
Agreement:

 

(i)         an Option shall vest and become exercisable with respect to
one-third of the Common Shares subject to such Option on each of the first three
anniversaries of the Date of Grant; provided, however, that the Committee may
designate a purchase price below Fair Market Value on the date of grant if the
Option is granted in substitution for a stock option previously granted by an
entity that is acquired by or merged with the Company or an Affiliate;

 

(ii)        the unvested portion of an Option shall expire upon termination of
employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for:

 

(A)       one year following termination of employment or service by reason of
such Participant’s death or Disability (with the determination of Disability to
be made by the Committee on a case by case basis), but not later than the
expiration of the Option Period; and

 

(B)        90 calendar days following termination of employment or service for
any reason other than such Participant’s death or Disability, and other than
such Participant’s termination of employment or service for Cause, but not later
than the expiration of the Option Period; and

 

(iii)       both the unvested and the vested portion of an Option shall
immediately expire upon the termination of the Participant’s employment or
service by the Company for Cause.

 



11 

 

 

Notwithstanding the foregoing provisions of Section 7(c) and consistent with the
requirements of applicable law, the Committee, in its sole discretion, may
extend the post-termination of employment period during which a Participant may
exercise vested Options.

 

(d)         Method of Exercise and Form of Payment. No Common Shares shall be
delivered pursuant to the exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any applicable federal, state, local and/or
foreign income and employment taxes withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award Agreement
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check (subject to collection), cash equivalent and/or
vested Common Shares valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of Common Shares in lieu of
actual delivery of such shares to the Company); provided, however, that such
Common Shares are not subject to any pledge or other security interest; and (ii)
by such other method as the Committee may permit in accordance with applicable
law, in its sole discretion, including without limitation: (A) in other property
having a fair market value (as determined by the Committee in its discretion) on
the date of exercise equal to the Exercise Price or (B) if there is a public
market for the Common Shares at such time, by means of a broker-assisted
“cashless exercise” pursuant to which the Company is delivered a copy of
irrevocable instructions to a stockbroker to sell the Common Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the Exercise Price or (C) by a “net exercise” method
whereby the Company withholds from the delivery of the Common Shares for which
the Option was exercised that number of Common Shares having a Fair Market Value
equal to the aggregate Exercise Price for the Common Shares for which the Option
was exercised. Any fractional Common Shares shall be settled in cash.

 

(e)          Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under this Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or (B)
one year after the transfer of such Common Shares to the Participant pursuant to
his exercise of the Incentive Stock Option. The Company may, if determined by
the Committee and in accordance with procedures established by the Committee,
retain possession of any Common Shares acquired pursuant to the exercise of an
Incentive Stock Option as agent for the applicable Participant until the end of
the period described in the preceding sentence.

 

(f)          Compliance with Laws, etc. Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.

 



12 

 

 

8.             Stock Appreciation Rights.

 

(a)          Generally. Each SAR granted under this Plan shall be evidenced by
an Award Agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each SAR so granted shall be subject to the
conditions set forth in this Section 8, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. Any Option granted under this Plan may include tandem SARs (i.e.,
SARs granted in conjunction with an Award of Options under this Plan). The
Committee also may award SARs to Eligible Persons independent of any Option.

 

(b)         Exercise Price. The Exercise Price per Common Share for each Option
granted in connection with a SAR shall not be less than 100% of the Fair Market
Value of such share determined as of the Date of Grant; provided, however, that
the Committee may designate a purchase price below Fair Market Value on the date
of grant if the SAR is granted in substitution for an appreciation right
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

 

(c)         Vesting and Expiration. A SAR granted in connection with an Option
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. A SAR granted independent
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
“SAR Period”); provided, however, that notwithstanding any vesting dates set by
the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award Agreement:

 

(i)         a SAR shall vest and become exercisable with respect to one-third of
the Common Shares subject to such SAR on each of the first three anniversaries
of the Date of Grant;

 

(ii)        the unvested portion of a SAR shall expire upon termination of
employment or service of the Participant granted the SAR, and the vested portion
of such SAR shall remain exercisable for:

 

(A)       one year following termination of employment or service by reason of
such Participant’s death or Disability (with the determination of Disability to
be made by the Committee on a case by case basis), but not later than the
expiration of the SAR Period; and

 

(B)        90 calendar days following termination of employment or service for
any reason other than such Participant’s death or Disability, and other than
such Participant’s termination of employment or service for Cause, but not later
than the expiration of the SAR Period; and

 

(iii)       both the unvested and the vested portion of a SAR shall expire
immediately upon the termination of the Participant’s employment or service by
the Company for Cause.

 



13 

 

 

(d)         Method of Exercise. SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an Option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(e)          Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of Common Shares subject to the SAR
that are being exercised multiplied by the excess, if any, of the Fair Market
Value of one Common Share on the exercise date over the Strike Price, less an
amount equal to any applicable federal, state, local and non-U.S. income and
employment taxes withheld. The Company shall pay such amount in cash, in Common
Shares valued at Fair Market Value, or any combination thereof, as determined by
the Committee. Any fractional Common Share shall be settled in cash.

 

9.             Restricted Stock and Restricted Stock Units.

 

(a)          Generally. Each grant of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award Agreement (whether in paper or electronic
medium (including email or the posting on a web site maintained by the Company
or a third party under contract with the Company)). Each such grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with this Plan as may be reflected in the applicable
Award Agreement. Restricted Stock and Restricted Stock Units shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, for example, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of an Award
or thereafter. Except as otherwise provided in an Award Agreement, a Participant
shall have none of the rights of a stockholder with respect to Restricted Stock
Units until such time as Common Shares are paid in settlement of such Awards.

 

(b)          Restricted Accounts; Escrow or Similar Arrangement. Unless
otherwise determined by the Committee, upon the grant of Restricted Stock, a
book entry in a restricted account shall be established in the Participant’s
name at the Company’s transfer agent and, if the Committee determines that the
Restricted Stock shall be held by the Company or in escrow rather than held in
such restricted account pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable,
and (ii) the appropriate share power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement. If a Participant shall fail to
execute an agreement evidencing an Award of Restricted Stock and, if applicable,
an escrow agreement and blank share power within the amount of time specified by
the Committee, the Award shall be null and void ab initio. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, the
Participant generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including without limitation the right to vote such
Restricted Stock and the right to receive dividends, if applicable. To the
extent shares of Restricted Stock are forfeited, any share certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.

 



14 

 

 

(c)         Vesting; Acceleration of Lapse of Restrictions. Unless otherwise
provided by the Committee in an Award Agreement: (i) the Restricted Period shall
lapse with respect to one-third of the Restricted Stock and Restricted Stock
Units on each of the first three anniversaries of the Date of Grant; and (ii)
the unvested portion of Restricted Stock and Restricted Stock Units shall
terminate and be forfeited upon the termination of employment or service of the
Participant granted the applicable Award.

 

(d)         Delivery of Restricted Stock and Settlement of Restricted Stock
Units.

 

(i)         Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such shares of Restricted Stock and, if such
shares of Restricted Stock are forfeited, the Participant shall have no right to
such dividends (except as otherwise set forth by the Committee in the applicable
Award Agreement).

 

(ii)        Unless otherwise provided by the Committee in an Award Agreement,
upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units and no later than the 75th day of the calendar year
following the calendar year in which such expiration occurs, the Company shall
deliver to the Participant, or his beneficiary, without charge, one Common Share
for each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion and subject to the requirements of Section
409A of the Code, elect to (i) pay cash or part cash and part Common Share in
lieu of delivering only Common Shares in respect of such Restricted Stock Units
or (ii) defer the delivery of Common Shares (or cash or part Common Shares and
part cash, as the case may be) beyond the 75th day of the calendar year
following the calendar year in which the expiration of the Restricted Period
occurs if such delivery would result in a violation of applicable law until such
time as is no longer the case. If a cash payment is made in lieu of delivering
Common Shares, the amount of such payment shall be equal to the Fair Market
Value of the Common Shares as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units, less an amount equal to any
applicable federal, state, local and non-U.S. income and employment taxes
withheld. Notwithstanding anything contained herein to the contrary, the
Committee in an Award Agreement may, in a manner consistent with the applicable
requirements of Section 409A of the Code, enable a Participant to elect to defer
the date on which settlement of the Restricted Stock Units shall occur.

 



15 

 

 

10.           Stock Bonus Awards. The Committee may issue unrestricted Common
Shares, or other Awards denominated in Common Shares, under this Plan to
Eligible Persons, either alone or in tandem with other awards, in such amounts
as the Committee shall from time to time in its sole discretion determine. Each
Stock Bonus Award granted under this Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each Stock Bonus Award so granted shall be subject to such conditions
not inconsistent with this Plan as may be reflected in the applicable Award
Agreement.

 

11.           Changes in Capital Structure and Similar Events. In the event of
(a) any dividend or other distribution (whether in the form of cash, Common
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, amalgamation, consolidation,
split-up, split-off, combination, repurchase or exchange of Common Shares or
other securities of the Company, issuance of warrants or other rights to acquire
Common Shares or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Shares, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate in order to
prevent dilution or enlargement of rights, then the Committee shall make any
such adjustments that are equitable, including without limitation any or all of
the following:

 

(i)         adjusting any or all of (A) the number of Common Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under this Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of this Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures;

 

(ii)        subject to the requirements of Section 409A of the Code, providing
for a substitution or assumption of Awards, accelerating the exercisability of,
lapse of restrictions on, or termination of, Awards or providing for a period of
time for exercise prior to the occurrence of such event; and

 



16 

 

 

(iii)       subject to the requirements of Section 409A of the Code, canceling
any one or more outstanding Awards and causing to be paid to the holders
thereof, in cash, Common Shares, other securities or other property, or any
combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per Common Share
received or to be received by other stockholders of the Company in such event),
including without limitation, in the case of an outstanding Option or SAR, a
cash payment in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the Common Shares subject to such
Option or SAR over the aggregate Exercise Price or Strike Price of such Option
or SAR, respectively (it being understood that, in such event, any Option or SAR
having a per share Exercise Price or Strike Price equal to, or in excess of, the
Fair Market Value of a Common Share subject thereto may be canceled and
terminated without any payment or consideration therefor); provided, however,
that in the case of any “equity restructuring” (within the meaning of the FASB
Statement of Financial Accounting Standards No. 123 (revised 2004) or ASC Topic
718, or any successor thereto), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring. Any adjustment in Incentive Stock Options under this Section 11
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of Section
424(h)(3) of the Code, and any adjustments under this Section 11 shall be made
in a manner that does not adversely affect the exemption provided pursuant to
Rule 16b-3 under the Exchange Act. The Company shall give each Participant
notice of an adjustment hereunder and, upon notice, such adjustment shall be
conclusive and binding for all purposes.

 

12.          Change in Control Provisions. Except to the extent provided in an
Award Agreement or otherwise by the Committee in accordance with its authority
under Section 4, in the event of a Participant’s termination of employment or
service without Cause by the Company or an Affiliate within the twelve (12)
month period immediately following a Change in Control (such that the
Participant’s Awards would otherwise be cancelled (e.g., not be retained in
accordance with Section 14(g)), notwithstanding any provision of this Plan to
the contrary, with respect to all or any portion of the Participant’s particular
outstanding Award or Awards, the following shall apply:

 

(a)          any unvested Options and SARs held by the Participant shall become
vested and exercisable on the effective date of such termination; and

 

(b)         the Restricted Period applicable to any unvested Restricted Stock,
Restricted Stock Units or other Awards held by the Participant shall expire
(including without limitation any applicable performance conditions) and such
Awards shall be deemed vested on the effective date of such termination.

 

The Committee shall also have discretion, in the event of a Change in Control,
and subject to the terms of any applicable Award Agreement and compliance with
the requirements of Section 409A of the Code, to accelerate the vesting, payment
or right to exercise of any Award effective immediately upon the occurrence of
the Change in Control and cause the restrictions and forfeiture conditions
applicable to any Award to lapse and deem such Awards fully vested and any
performance conditions imposed with respect to Awards to be fully achieved.

 



17 

 

 

13.           Amendments and Termination.

 

(a)         Amendment and Termination of this Plan. The Board may amend, alter,
suspend, discontinue, or terminate this Plan or any portion thereof at any time;
provided, that (i) no amendment to the definition of Eligible Person in Section
2(p), Section 5(b), or Section 13(b) (to the extent required by the proviso in
such Section 13(b)) shall be made without stockholder approval and (ii) no such
amendment, alteration, suspension, discontinuation or termination shall be made
without stockholder approval if such approval is necessary to comply with any
tax or regulatory requirement applicable to this Plan (including, without
limitation, as necessary to comply with any rules or requirements of any
national securities exchange or inter-dealer quotation system on which the
Common Shares may be listed or quoted); and, provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the prior written consent of the affected Participant, holder
or beneficiary.

 

(b)         Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, however, that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.

 

14.          General.

 

(a)         Award Agreements. Each Award under this Plan shall be evidenced by
an Award Agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
Disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee. The Company’s failure to
specify any term of any Award in any particular Award Agreement shall not
invalidate such term, provided such terms was duly adopted by the Board or the
Committee.

 

(b)         Nontransferability; Trading Restrictions.

 

(i)         Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 



18 

 

 

(ii)        Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, with or without consideration, subject to such rules as the
Committee may adopt consistent with any applicable Award Agreement to preserve
the purposes of this Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his Immediate Family Members; (C)
a partnership or limited liability company whose only partners or stockholders
are the Participant and his Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award Agreement (each
transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of this Plan.

 

(iii)       The terms of any Award transferred in accordance with subparagraph
(ii) above shall apply to the Permitted Transferee and any reference in this
Plan, or in any applicable Award Agreement, to a Participant shall be deemed to
refer to the Permitted Transferee, except that (A) Permitted Transferees shall
not be entitled to transfer any Award, other than by will or the laws of descent
and distribution; (B) Permitted Transferees shall not be entitled to exercise
any transferred Option unless there shall be in effect a registration statement
on an appropriate form covering the Common Shares to be acquired pursuant to the
exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under this Plan or
otherwise; and (D) the consequences of the termination of the Participant’s
employment by, or services to, the Company or an Affiliate under the terms of
this Plan and the applicable Award Agreement shall continue to be applied with
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in this Plan and the applicable Award Agreement.

 

(iv)       The Committee shall have the right, either on an Award-by-Award basis
or as a matter of policy for all Awards or one or more classes of Awards, to
condition the delivery of vested Common Shares received in connection with such
Award on the Participant’s agreement to such restrictions as the Committee may
determine.

 

(c)          Tax Withholding.

 

(i)         A Participant shall be required to pay to the Company or any
Affiliate, or the Company or any Affiliate shall have the right and is hereby
authorized to withhold, from any cash, Common Shares, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Shares, other securities or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under this Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee, in its discretion, may make arrangements
mutually agreeable with a Participant who is not an employee of the Company or
an Affiliate to facilitate the payment of applicable income and self-employment
taxes.

 



19 

 

 

(ii)        Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability by (A) the delivery of Common Shares
(which are not subject to any pledge or other security interest) owned by the
Participant having a fair market value equal to such withholding liability or
(B) having the Company withhold from the number of Common Shares otherwise
issuable or deliverable pursuant to the exercise or settlement of the Award a
number of shares with a fair market value equal to such withholding liability
(but no more than the maximum individual statutory rate for the applicable tax
jurisdiction).

 

(d)         No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under this Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither this Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or an Affiliate,
nor shall it be construed as giving any Participant any rights to continued
service on the Board. The Company or any of its Affiliates may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under this Plan, unless
otherwise expressly provided in this Plan or any Award Agreement. By accepting
an Award under this Plan, a Participant shall thereby be deemed to have waived
any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under this Plan or any Award Agreement, notwithstanding any provision
to the contrary in any written employment contract or other agreement between
the Company and its Affiliates and the Participant, whether any such agreement
is executed before, on or after the Date of Grant.

 

(e)         International Participants. With respect to Participants who reside
or work outside of the United States of America, the Committee may in its sole
discretion amend the terms of this Plan or outstanding Awards (or establish a
sub-plan) with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for such Participants, the Company or its Affiliates.

 

(f)          Designation and Change of Beneficiary. Unless otherwise provided by
the Committee in an Award Agreement, each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under this Plan upon his death. A Participant may, from time to
time, revoke or change his beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation filed with the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
spouse or, if the Participant is unmarried at the time of death, his estate.
Upon the occurrence of a Participant’s divorce (as evidenced by a final order or
decree of divorce), any spousal designation previously given by such Participant
shall automatically terminate.

 



20 

 

 

(g)         Termination of Employment/Service. Unless determined otherwise by
the Committee at any point including following such event: (i) neither a
temporary absence from employment or service due to illness, vacation or leave
of absence nor a transfer from employment or service with the Company to
employment or service with an Affiliate (or vice-versa) nor ceasing to serve in
any office or capacity for the Company or its Affiliates while continuing to
serve in one or more other offices or capacities for the Company or its
Affiliates shall be considered a termination of employment or service with the
Company or an Affiliate; and (ii) if a Participant’s employment with the Company
and its Affiliates terminates, but such Participant continues to provide
services to the Company and its Affiliates in a non-employee capacity (or
vice-versa), such change in status shall not be considered a termination of
employment with the Company or an Affiliate for purposes of this Plan unless the
Committee, in its discretion, determines otherwise.

 

(h)         No Rights as a Stockholder. Except as otherwise specifically
provided in this Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of Common Shares that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

 

(i)          Government and Other Regulations.

 

(i)         The obligation of the Company to settle Awards in Common Shares or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under this Plan. The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under this
Plan, the applicable Award Agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of this Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any provision in this Plan to the contrary, the Committee reserves the right to
add any additional terms or provisions to any Award granted under this Plan that
it in its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

 



21 

 

 

(ii)        The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Common Shares from the public markets, the Company’s issuance of
Common Shares to the Participant, the Participant’s acquisition of Common Shares
from the Company and/or the Participant’s sale of Common Shares to the public
markets, illegal, impracticable or inadvisable. If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, unless
doing so would violate Section 409A of the Code, the Company shall pay to the
Participant an amount equal to the excess of (A) the aggregate Fair Market Value
of the Common Shares subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of Common Shares (in the case
of any other Award). Such amount shall be delivered to the Participant as soon
as practicable following the cancellation of such Award or portion thereof. The
Committee shall have the discretion to consider and take action to mitigate the
tax consequence to the Participant in cancelling an Award in accordance with
this clause.

 

(j)          Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under this Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(k)          Nonexclusivity of this Plan. Neither the adoption of this Plan by
the Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.

 

(l)          No Trust or Fund Created. Neither this Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand. No provision of
this Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under this Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under this Plan other than as general unsecured creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 



22 

 

 

(m)        Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in acting or failing to act, as the case may
be, and shall not be liable for having so acted or failed to act in good faith,
in reliance upon any report made by the independent public accountant of the
Company and/or its Affiliates and/or any other information furnished in
connection with this Plan by any agent of the Company or the Committee or the
Board, other than himself.

 

(n)         Relationship to Other Benefits. No payment under this Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o)         Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflict of laws provisions.

 

(p)         Severability. If any provision of this Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify
this Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
in the manner that most closely reflects the original intent of the Award or the
Plan, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of this Plan and any
such Award shall remain in full force and effect.

 

(q)         Obligations Binding on Successors. The obligations of the Company
under this Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(r)          Expenses; Gender; Titles and Headings. The expenses of
administering this Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in this Plan are for
convenience of reference only, and in the event of any conflict, the text of
this Plan, rather than such titles or headings shall control.

 

(s)         Other Agreements. Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of Common Shares
under an Award, that the Participant execute lock-up, stockholder or other
agreements, as it may determine in its sole and absolute discretion.

 



23 

 

 

(t)         Section 409A. The Plan and all Awards granted hereunder are intended
to comply with, or otherwise be exempt from, the requirements of Section 409A of
the Code. The Plan and all Awards granted under this Plan shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this Plan to the
contrary, in no event shall the Committee exercise its discretion to accelerate
the payment or settlement of an Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the Code
unless, and solely to the extent that, such accelerated payment or settlement is
permissible under Section 1.409A-3(j)(4) of the Treasury Regulations. If a
Participant is a “specified employee” (within the meaning of Section 1.409A-1(i)
of the Treasury Regulations) at any time during the twelve (12)-month period
ending on the date of his termination of employment, and any Award hereunder
subject to the requirements of Section 409A of the Code is to be satisfied on
account of the Participant’s termination of employment, satisfaction of such
Award shall be suspended until the date that is six (6) months after the date of
such termination of employment. In no event shall the Company or any of its
Affiliates be liable for any taxes, penalties, interest, or other expenses that
may be incurred by a Participant under Section 409A of the Code.

 

(u)         Payments. Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive Common Shares under
any Award made under this Plan.

 



24 